

115 HR 5943 IH: Technical Educator Development Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5943IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to improve professional
			 development for career and technical educators.
	
 1.Short titleThis Act may be cited as the Technical Educator Development Act of 2018. 2.Professional development improvements for career and technical educators (a)AmendmentsSection 122(c)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c))(2)) is amended—
 (1)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting such clauses accordingly;
 (2)by inserting and at the end of clause (vii) (as so redesignated); (3)by striking describes how and all that follows through development that— and inserting the following:
					
 describes—(A)how comprehensive professional development (including initial teacher preparation and activities that support recruitment) for career and technical education teachers, faculty, administrators, and career guidance and academic counselors will be provided, especially professional development that—; and
 (4)by adding at the end the following new subparagraph:  (B)how the eligible agency will ensure that such comprehensive professional development—
 (i)will be provided to all career and technical education teachers, faculty, administrators, and career guidance and academic counselors in the State; and
 (ii)will include opportunities for each career and technical education teacher— (I)to gain an understanding of, practice, and use, appropriate industry-specific technologies and programs, and to receive a proficiency evaluation in the use of such technologies and programs;
 (II)to present classroom instruction techniques, demonstrate a lesson, or present lesson plans to peer teachers, administrators, and appropriate industry stakeholders, who will analyze such presentation or demonstration and provide constructive feedback; and
 (III)to receive, upon request, peer coaching from teachers and mentoring from appropriate industry stake­holders.
								.
 (b)Effective dateThe amendments made by this Act shall apply with respect to each State plan for a 6-year period prepared by an eligible agency in accordance with section 122 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342) that is submitted to the Secretary on or after the date that is one year after the date of the enactment of this Act.
			